Title: From George Washington to George Weedon, 25 March 1787
From: Washington, George
To: Weedon, George



Mount Vernon, March 25, 1787.

I have received your favor of the 19th. and thank you for the trouble you have taken to procure for me the Jerusalem Artichoke, but as Captn. Grymes has been so obliging as to send me five Bushels of them which I expect are enough to plant an acre of ground (which will be sufficient to make the experiment I had in contemplation) as there is no way of getting them but by the Stage or sending on purpose for them and as it might have been inconvenient to Mr. Page to have spared what he furnished you with for my use, I pray you to return them to him with my thanks for the kind intention.
I shall follow the directions contained in your letter unless upon further inquiry of him or others a better can be suggested, but I shall be glad to know whether in hills, or in drills, is the usual mode of planting, and at what distance. I am, etc.
